DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment and the supplemental amendments filed on March 10, 2021 and March 17, 2021, respectively.  The supplemental amendment to the claims and the drawing submitted on March 17, 2021 have been entered.
Claims 47-58 and 60-63 are pending.
Drawings
The drawings were received on March 17, 2021.  These drawings are acceptable, the objection to the drawings as set forth in the Office Action dated December 10, 2020 has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed March 17, 2021, with respect to claims 47-58 and 60-63 have been fully considered and are persuasive.  The rejection of December 10, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 47-58 and 60-63 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious recreational vehicle for operation by an operator, the recreational vehicle having a drivetrain; and a transmission; an attachment; an operator input device which is actuatable to alter a direction of travel of the recreational 
The prior art does not anticipate or render obvious a recreational vehicle for operation by an operator, the recreational vehicle having a drivetrain; and a transmission; an attachment; an operator input device which is actuatable to alter a direction of travel of the recreational vehicle, the operator input device including a plurality of inputs supported adjacent a portion of the operator input device sized and shaped to be grasped by a hand of the operator, the operator input device being operative to receive a plurality of actuations, the operator input device being operative to alter a characteristic of the drivetrain in response to a first actuation of a first set of the plurality of inputs and being operative to alter a characteristic of the attachment in response to a second actuation of a second set of the plurality of inputs; and at least one controller operatively coupled to the plurality of inputs of the operator input device to control the drivetrain and the attachment, wherein the first set of inputs are the same as the second set of inputs and the remaining structure of claim 62.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659